Exhibit 10.2

[Insert Dealer Name]

[Insert Dealer Address]

September [    ], 2014

 

To:

 

Electronics ForImaging, Inc.

   

6750 DumbartonCircle

   

Fremont, California94555

   

Attention:

  [    ]  

TelephoneNo.:

  [    ]  

FacsimileNo.:

  [    ]

 

Re: [Base][Additional] Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Electronics For Imaging, Inc.
(“Company”) to [            ] (“Dealer”) as of the Trade Date specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements and serve as the final documentation for
the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms.   

Trade Date:

   September [    ], 2014

Effective Date:

   September [    ], 2014

Warrants:

   Equity call warrants, each giving the holder the right to purchase a number
of Shares equal to the Warrant Entitlement at a price per Share equal to the
Strike Price, subject to the terms set forth under the caption “Settlement
Terms” below. For the purposes of the Equity Definitions, each reference to a
Warrant herein shall be deemed to be a reference to a Call Option.

Warrant Style:

   European



--------------------------------------------------------------------------------

Seller:

   Company

Buyer:

   Dealer

Shares:

   The common stock of Company, par value USD 0.01 per Share (Exchange symbol
“EFII”)

Number of Warrants:

   [    ]. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   USD [    ]    Notwithstanding anything to the contrary in the Agreement, this
Confirmation or the Equity Definitions, in no event shall the Strike Price be
subject to adjustment to the extent that, after giving effect to such
adjustment, the Strike Price would be less than USD [    ], except for any
adjustment pursuant to the terms of this Confirmation and the Equity Definitions
in connection with stock splits or similar changes to Company’s capitalization.

Premium:

   USD [    ]

Premium Payment Date:

   September [    ], 2014

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges Procedures for Exercise.   

Expiration Time:

      The Valuation Time

Expiration Dates:

   Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 120th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall (i) in good faith and in a
commercially reasonable manner make adjustments, if applicable, to the Daily
Number of Warrants or shall reduce such Daily Number of Warrants to zero for
which such day shall be an Expiration Date and shall designate a Scheduled
Trading Day or a number of Scheduled Trading Days as the Expiration Date(s) for
the remaining Daily Number of Warrants or a portion thereof for the originally
scheduled Expiration Date and (ii) if the Daily Number of Warrants for such
Disrupted Day is not reduced to zero, determine the Settlement Price for such
Disrupted Day based on transactions in the Shares on such Disrupted Day taking
into account the

 

2



--------------------------------------------------------------------------------

     nature and duration of such Market Disruption Event on such day; and
provided further that if such Expiration Date has not occurred pursuant to this
clause as of the eighth Scheduled Trading Day following the last scheduled
Expiration Date under the Transaction, the Calculation Agent shall have the
right to declare such Scheduled Trading Day to be the final Expiration Date and
the Calculation Agent shall determine the Settlement Price using its good faith
estimate of the fair market value for the Shares as of the Valuation Time on
that eighth Scheduled Trading Day or on any subsequent Scheduled Trading Day, as
the Calculation Agent shall determine using commercially reasonable means. Any
Scheduled Trading Day on which, as of the date hereof, the Exchange is scheduled
to close prior to its normal close of trading shall be deemed not to be a
Scheduled Trading Day; if a closure of the Exchange prior to its normal close of
trading on any Scheduled Trading Day is scheduled following the date hereof,
then such Scheduled Trading Day shall be deemed to be a Disrupted Day in full.
Section 6.6 of the Equity Definitions shall not apply to any Valuation Date
occurring on an Expiration Date.

First Expiration Date:

     December 1, 2019 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to “Market Disruption Event” below.

Daily Number of Warrants:

     [    ] for each of the first [    ] Expiration Dates, and [    ] for the
last Expiration Date, subject to adjustment pursuant to the provisos to
“Expiration Dates”.

Automatic Exercise:

     Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants for such Expiration Date will be deemed to
be automatically exercised at the Expiration Time on such Expiration Date.

Market Disruption Event:

     Section 6.3(a) of the Equity Definitions is hereby amended by replacing
clauses (ii) and (iii) in their entirety with “(ii) an Exchange Disruption or
(iii) an Early Closure, in each case, that the Calculation Agent determines is
material.”      Section 6.3(d) of the Equity Definitions is hereby amended by
deleting the remainder of the provision following the words “Scheduled Closing
Time” in the fourth line thereof. Valuation Terms.     

Valuation Time:

     Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

     Each Exercise Date

 

3



--------------------------------------------------------------------------------

Settlement Terms.     

Settlement Method Election:

     Applicable; provided that (i) references to “Physical Settlement” in
Section 7.1 of the Equity Definitions shall be replaced by references to “Net
Share Settlement”; (ii) Company may elect Cash Settlement only if Company
represents and warrants to Dealer in writing on the date of such election that
(A) Company is not in possession of any material non-public information
regarding Company or the Shares, (B) Company is electing Cash Settlement in good
faith and not as part of a plan or scheme to evade compliance with the federal
securities laws, and (C) the assets of Company at their fair valuation exceed
the liabilities of Company (including contingent liabilities), the capital of
Company is adequate to conduct the business of Company, and Company has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature; and (iii) the same election of settlement method shall
apply to all Expiration Dates hereunder.

Electing Party:

     Company

Settlement Method Election Date:

     The third Scheduled Trading Day immediately preceding the First Expiration
Date.

Default Settlement Method:

     Net Share Settlement

Net Share Settlement:

     If Net Share Settlement is applicable, then on the relevant Settlement
Date, Company shall deliver to Dealer a number of Shares equal to the Share
Delivery Quantity for such Settlement Date to the account specified herein free
of payment through the Clearance System and Company shall pay to Dealer any
Fractional Share Amount. Dealer shall be treated as the holder of record of such
Shares at the time of delivery of such Shares or, if earlier, at 5:00 p.m. (New
York City time) on such Settlement Date.

Share Delivery Quantity:

     For any Settlement Date, a number of Shares, as calculated by the
Calculation Agent, equal to the Net Share Settlement Amount for such Settlement
Date, divided by the Settlement Price on the Valuation Date for such Settlement
Date, rounded down to the nearest whole number.      Section 9.7 of the Equity
Definitions is hereby amended by (i) replacing the words “Number of Shares to be
Delivered” with the words “Share Delivery Quantity” in the second and third
lines thereof and (ii) deleting the parenthetical in clause (a) thereof.

Net Share Settlement Amount:

     For any Settlement Date, an amount equal to the product of (i) the number
of Warrants exercised or deemed exercised on the relevant Exercise Date, (ii)
the Strike Price Differential for the relevant Valuation Date and (iii) the
Warrant Entitlement.

 

4



--------------------------------------------------------------------------------

Cash Settlement:

     If Cash Settlement is applicable, then on the relevant Settlement Date,
Company shall pay to Dealer an amount of cash in USD equal to the Net Share
Settlement Amount for such Settlement Date.

Settlement Price:

     For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page “EFII <equity>
AQR” (or any successor thereto) in respect of the period from the scheduled
opening time of the Exchange to the Scheduled Closing Time on such Valuation
Date (or if such volume-weighted average price is unavailable, the market value
of one Share on such Valuation Date, as determined by the Calculation Agent).
Notwithstanding the foregoing, if (i) any Expiration Date is a Disrupted Day and
(ii) the Calculation Agent determines that such Expiration Date shall be an
Expiration Date for fewer than the otherwise applicable Daily Number of
Warrants, as described above, then the Settlement Price for the relevant
Valuation Date shall be the volume-weighted average price per Share on such
Valuation Date on the Exchange, as determined by the Calculation Agent based on
such sources as it deems appropriate using a volume-weighted methodology, for
the portion of such Valuation Date for which the Calculation Agent determines
there is no Market Disruption Event.

Settlement Dates:

     As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof; provided that Section 9.4 of the Equity Definitions is
hereby amended by (i) inserting the words “or cash” immediately following the
word “Shares” in the first line thereof and (ii) inserting the words “for the
Shares” immediately following the words “Settlement Cycle” in the second line
thereof.

Other Applicable Provisions:

     If Net Share Settlement is applicable, the provisions of Sections 9.1(c),
9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be applicable; except
that all references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.

Representation and Agreement:

     Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Dealer may be, upon delivery, subject
to restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

3.      Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

Method of Adjustment:

     Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make

 

5



--------------------------------------------------------------------------------

     adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants, the Warrant Entitlement and the
Expiration Dates; provided that the parties agree that (x) open market Share
repurchases at prevailing market prices or (y) accelerated share repurchases,
forward contracts or similar transactions (at, below or not significantly above
prevailing market prices) that are entered into in accordance with customary,
arm’s length terms for transactions of such type to repurchase the Shares (and,
in the case of this clause (y), through a dealer) shall not be considered a
Potential Adjustment Event as long as the number of Shares so repurchased does
not exceed 15% of total Shares outstanding per annum in respect of clause (x) or
5% of total Shares outstanding per annum in respect of clause (y).
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.
Extraordinary Events applicable to the Transaction:

New Shares:

     Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its entirety (including the word “and”
following clause (i)) and replacing it with the phrase “publicly quoted, traded
or listed (or whose related depositary receipts are publicly quoted, traded or
listed) on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)” and (b) by
inserting immediately prior to the period the phrase “and (iii) of an entity or
person that is a corporation organized under the laws of the United States, any
State thereof or the District of Columbia that also becomes Company under the
Transaction following such Merger Event or Tender Offer”. Consequence of Merger
Events:

Merger Event:

     Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, the provisions
of Section 9(h)(ii)(B) will apply.

Share-for-Share:

     Modified Calculation Agent Adjustment

Share-for-Other:

     Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

     Cancellation and Payment (Calculation Agent Determination); provided that
Dealer may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination).

 

6



--------------------------------------------------------------------------------

Consequence of Tender Offers:

Tender Offer:

     Applicable; provided that (x) Section 12.1(d) of the Equity Definitions is
hereby amended by replacing the words “voting shares” in the fourth line thereof
with the word “Shares” and by replacing “10%” with “15%” and (y) if an event
occurs that constitutes both a Tender Offer under Section 12.1(d) of the Equity
Definitions and Additional Termination Event under Section 9(h)(ii)(A) of this
Confirmation, the provisions of Section 9(h)(ii)(A) will apply.

Share-for-Share:

     Modified Calculation Agent Adjustment

Share-for-Other:

     Modified Calculation Agent Adjustment

Share-for-Combined:

     Modified Calculation Agent Adjustment Announcement Event:      If an
Announcement Date occurs in respect of a Merger Event (for the avoidance of
doubt, determined without regard to the language in the definition of “Merger
Event” following the definition of “Reverse Merger” therein), Tender Offer or a
transaction or event or series of transactions or events that, if completed,
would lead to a Merger Event or Tender Offer (such occurrence, an “Announcement
Event”), then at one or more times on or prior to the earliest of the Expiration
Date, Early Termination Date or other date of cancellation (each, an
“Announcement Event Adjustment Date”) in respect of each Warrant, the
Calculation Agent will determine the cumulative economic effect on such Warrant
of the Announcement Event (without duplication in respect of any other
adjustment or cancellation valuation made pursuant to this Confirmation, the
Equity Definitions or the Agreement, regardless of whether the Announcement
Event actually results in a Merger Event or Tender Offer, and taking into
account such factors as the Calculation Agent may determine, including, without
limitation, changes in volatility, expected dividends, stock loan rate or
liquidity relevant to the Shares or the Transaction whether prior to or after
the Announcement Event or for any period of time, including, without limitation,
if applicable, the period from the Announcement Event to the relevant
Announcement Event Adjustment Date). If the Calculation Agent determines that
such cumulative economic effect on any Warrant is material, then on the relevant
Announcement Event Adjustment Date for such Warrant, the Calculation Agent shall
make such adjustment to the exercise, settlement, payment or any other terms of
such Warrant as the Calculation Agent determines appropriate to account for such
cumulative economic effect, which adjustment shall be effective immediately
prior to the exercise, termination or cancellation of such Warrant, as the case
may be; provided that if the Calculation Agent determines that no such
adjustment that it could make pursuant to the provisions set forth above will
produce a commercially reasonable result, the relevant Announcement Event shall
constitute an Additional Termination Event with respect

 

7



--------------------------------------------------------------------------------

     to which the Transaction shall be the sole Affected Transaction and Company
shall be the sole Affected Party and Dealer shall be the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement
and to determine the amount payable pursuant to Section 6(e) of the Agreement.
Announcement Date:      The definition of “Announcement Date” in Section 12.1(l)
of the Equity Definitions is hereby amended by (i) replacing the words “a firm”
with the word “any” in the second and fourth lines thereof, (ii) replacing the
word “leads to the” with the words “, if completed, would lead to a” in the
third and the fifth lines thereof, (iii) replacing the words “voting shares”
with the word “Shares” in the fifth line thereof, (iv) inserting the words “by
any entity that is a party to such Merger Event or Tender Offer” after the word
“announcement” in the second and the fourth lines thereof and (v) inserting the
word “potential” following the words “in the case of a” at the beginning of
clauses (i) and (ii) therein. Nationalization, Insolvency or Delisting:     
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange. Additional Disruption Events:     

Change in Law:

          Applicable; provided that (i) Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by replacing the parenthetical beginning after the
word “regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute),”
(ii) Section 12.9(a)(ii)(X) of the Equity Definitions is hereby amended by
replacing the word “Shares” with the phrase “Hedge Positions” and (iii) Section
12.9(a)(ii)(X) of the Equity Definitions is hereby amended by immediately
following the word “Transaction”, adding the phrase “in the manner contemplated
by the Hedging Party on the Trade Date”.

Failure to Deliver:

     Not Applicable

Insolvency Filing:

     Applicable

 

8



--------------------------------------------------------------------------------

Hedging Disruption:

   Applicable; provided that:   

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Not Applicable

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   100 basis points

Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   25 basis points

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.

Determining Party:

   For all applicable Extraordinary Events, Dealer.

Non-Reliance:

   Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.      Calculation Agent.

   Dealer, whose judgments, determinations and calculations shall be made in
good faith and in a commercially reasonable manner. Following any determination
or calculation by the Calculation Agent hereunder, upon a written request by
Company, the Calculation Agent shall promptly (but in any event within three
Scheduled Trading Days) provide to Company by e-mail to the e-mail address
provided by Company in such request a report (in a commonly used file format for
the storage and manipulation of financial data) displaying in reasonable detail
the basis for such determination or calculation (including any assumptions used
in making such determination or calculation), it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary or
confidential models or proprietary or confidential information used by it for
such determination or calculation.

 

9



--------------------------------------------------------------------------------

5. Account Details.

 

  (a) Account for payments to Company:

 

Bank:

  

[    ]  

  

[    ]  

  

[    ]  

ABA#:

  

[    ]  

SWIFT:

  

[    ]  

Acct Name:

  

[    ]  

Acct No.:

  

[    ]  

Account for delivery of Shares from Company:

To be provided by Company.

 

  (b) Account for payments to Dealer:

 

Bank:

  

[    ]  

  

[    ]  

  

[    ]  

ABA#:

  

[    ]  

SWIFT:

  

[    ]  

Acct Name:

  

[    ]  

Acct No.:

  

[    ]  

Account for delivery of Shares to Dealer:

To be provided by Dealer.

 

6. Offices.

 

  (a) The Office of Company for the Transaction is: Inapplicable, Company is not
a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: [    ]

[            ]

[            ]

[            ]

 

7. Notices.

 

  (a) Address for notices or communications to Company:

 

To:

  

Electronics ForImaging, Inc.

  

6750 Dumbarton Circle

  

Fremont, California94555

Attention:

  

[    ]  

Telephone:

  

[    ]  

Facsimile:

  

[    ]  

 

  (b) Address for notices or communications to Dealer:

 

To:

  

[    ]  

  

[    ]  

 

10



--------------------------------------------------------------------------------

   [    ]

Attention:

   [    ]

Telephone:

   [    ]

Facsimile:

   [    ]

Email:

   [    ]   

With a copy to:

   [    ]    [    ]    [    ]

Attention:

   [    ]

Telephone:

   [    ]

Facsimile:

   [    ]

Email:

   [    ]

 

8. Representations, Warranties and Agreements of Company.

 

  (a) Company hereby represents and warrants to Dealer that each of the
representations and warranties of Company set forth in Section 1 of the Purchase
Agreement (the “Purchase Agreement”), dated as of September [    ], 2014,
between Company and Morgan Stanley & Co. LLC and Goldman, Sachs & Co., as
representatives of the Initial Purchasers (the “Initial Purchasers”) party
thereto, is true and correct and is hereby deemed to be repeated to Dealer as if
set forth herein. Company hereby further represents and warrants to Dealer on
the date hereof, on and as of the Premium Payment Date and, in the case of the
representations in Section 8(a)(iv), at all times until termination of the
Transaction, that:

 

  (i) Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

  (ii) Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Company hereunder will conflict with
or result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Company, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument filed as an exhibit to Company’s Annual
Report on Form 10-K for the year ended December 31, 2013, as updated by any
subsequent filings, to which Company or any of its subsidiaries is a party or by
which Company or any of its subsidiaries is bound or to which Company or any of
its subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.

 

  (iii) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

  (iv)

A number of Shares equal to the Maximum Number of Shares (as defined below) (the
“Warrant Shares”) have been reserved for issuance by all required corporate
action of

 

11



--------------------------------------------------------------------------------

  Company. The Warrant Shares have been duly authorized and, when delivered
against payment therefor (which may include Net Share Settlement in lieu of
cash) and otherwise as contemplated by the terms of the Warrants following the
exercise of the Warrants in accordance with the terms and conditions of the
Warrants, will be validly issued, fully paid and non-assessable, and the
issuance of the Warrant Shares will not be subject to any preemptive or similar
rights.

 

  (v) Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company”, as such
term is defined in the Investment Company Act of 1940, as amended.

 

  (vi) Company is an “eligible contract participant”, as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended.

 

  (vii) Company and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company or the
Shares.

 

  (viii) Company (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

  (ix) (A) The assets of Company at their fair valuation exceed the liabilities
of Company, including contingent liabilities, (B) the capital of Company is
adequate to conduct the business of Company and (C) Company has the ability to
pay its debts and obligations as such debts mature and does not intend to, or
does not believe that it will, incur debt beyond its ability to pay as such
debts mature.

 

  (x) Company understands that notwithstanding any other relationship between
Company and Dealer and its affiliates, in connection with the Transaction and
any other over-the-counter derivative transactions between Company and Dealer or
its affiliates, Dealer or its affiliate is acting as principal and is not a
fiduciary or advisor in respect of any such transaction, including any entry,
exercise, amendment, unwind or termination thereof.

 

  (b) On or prior to the Premium Payment Date, the Warrant Shares shall be
approved for listing on the Exchange, subject to official notice of issuance.

 

  (c) During the period beginning on, and including, the first Expiration Date
and ending on, and including, the last Expiration Date (the “Settlement Period”)
and on any other Exercise Date, neither Company nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 (“Rule 10b-18”) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall directly
or indirectly (including, without limitation, by means of any cash-settled or
other derivative instrument) purchase, offer to purchase, place any bid or limit
order that would effect a purchase of, or commence any tender offer relating to,
any Shares (or an equivalent interest, including a unit of beneficial interest
in a trust or limited partnership or a depository share) or any security
convertible into or exchangeable or exercisable for Shares, except through
Dealer.

 

  (d)

Company agrees that it (i) will not during the Settlement Period make, or permit
to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction unless
such public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares; (ii) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) notify Dealer following any such announcement that such announcement
has been made; and (iii) shall promptly (but in any event prior to the next
opening of the regular trading session on the Exchange) provide Dealer with
written notice specifying (A) Company’s average daily Rule 10b-18 Purchases (as
defined in Rule 10b-18) during the three full calendar months immediately
preceding the announcement date that were not effected through Dealer or its

 

12



--------------------------------------------------------------------------------

  affiliates and (B) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date. Such written notice shall be deemed to be a
certification by Company to Dealer that such information is true and correct. In
addition, Company shall promptly notify Dealer of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. “Merger Transaction” means any merger, acquisition or similar
transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

 

9. Other Provisions.

 

  (a) Opinions, Board Resolutions and Listing of Warrant Shares. Company shall
deliver to Dealer an opinion of counsel, dated as of the Trade Date, with
respect to the matters set forth in Sections 8(a)(i) through (iv) of this
Confirmation; provided that any such opinion of counsel may contain customary
exceptions and qualifications, including, without limitation, exceptions and
qualifications relating to indemnification provisions. Prior to the Trade Date,
Company shall deliver to Dealer a resolution of Company’s board of directors
authorizing the Transaction and approving the Transaction for purposes of
Section 203 of the Delaware General Corporation Law. On or prior to the Premium
Payment Date, Company shall deliver to Dealer evidence that listing of the
Warrant Shares has been approved by the Exchange, subject to official notice of
issuance. Delivery of such opinion, resolution and evidence to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than [    ] million (in the case of the first such notice) or
(ii) thereafter more than [    ] million less than the number of Shares included
in the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Dealer and its affiliates and their respective officers,
directors, employees, affiliates, advisors, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable outside
counsel’s fees actually incurred), joint or several, which an Indemnified Person
actually may become subject to, as a result of Company’s failure to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person,
such Indemnified Person shall promptly notify Company in writing. Company shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Company agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment. Company
shall not, without the prior written consent of the Indemnified Person, effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then Company
under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph are not

 

13



--------------------------------------------------------------------------------

  exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

  (c) Regulation M. Company is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M (“Regulation M”) under the Exchange Act, of
any securities of Company, other than a distribution meeting the requirements of
the exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M.
Company shall not, until the second Scheduled Trading Day immediately following
the Effective Date, engage in any such distribution.

 

  (d) No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any third party; provided,
however, that after any such transfer or assignment, Company shall not be
required to pay the transferee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than an amount that Company would
have been required to pay to Dealer in the absence of such transfer or
assignment, except to the extent that the greater amount is due to a Change in
Tax Law after the date of such transfer or assignment. If at any time at which
(A) the Section 16 Percentage exceeds 8.5%, (B) the Warrant Equity Percentage
exceeds 13.0%, or (C) the Share Amount exceeds the Applicable Share Limit (if
any applies) (any such condition described in clauses (A), (B) or (C), an
“Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Warrants to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
Terminated Portion, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Warrants
equal to the number of Warrants underlying the Terminated Portion, (2) Company
were the sole Affected Party with respect to such partial termination and
(3) the Terminated Portion were the sole Affected Transaction (and, for the
avoidance of doubt, the provisions of Section 9(j) shall apply to any amount
that is payable by Company to Dealer pursuant to this sentence notwithstanding
the fact that Company was the Affected Party). The “Section 16 Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the number of Shares that Dealer and each person subject to aggregation of
Shares with Dealer and each “group” of which Dealer is a member or may be deemed
a member, in each case, under Section 13 or Section 16 of the Exchange Act and
rules promulgated thereunder, directly or indirectly beneficially own (as
defined under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (B) the denominator of which is the number of Shares
outstanding. The “Warrant Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Warrants and the Warrant Entitlement and (2) the
aggregate number of Shares underlying any other warrants purchased by Dealer
from Company, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of Company
that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable

 

14



--------------------------------------------------------------------------------

  Share Limit” means a number of Shares equal to (A) the minimum number of
Shares that could give rise to reporting or registration obligations or other
requirements (including obtaining prior approval from any person or entity) of a
Dealer Person, or could result in an adverse effect on a Dealer Person, under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion, minus (B) 1% of the number of Shares outstanding. Notwithstanding
any other provision in this Confirmation to the contrary requiring or allowing
Dealer to purchase, sell, receive or deliver any Shares or other securities, or
make or receive any payment in cash, to or from Company, Dealer may designate
any of its affiliates to purchase, sell, receive or deliver such Shares or other
securities, or make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations. Dealer shall be discharged of its obligations to
Company to the extent of any such performance.

 

  (f) Dividends. If at any time during the period from and including the
Effective Date, to and including the last Expiration Date, an ex-dividend date
for a cash dividend or distribution (whether or not extraordinary) occurs with
respect to the Shares, then the Calculation Agent will adjust any of the Strike
Price, Number of Warrants, Daily Number of Warrants and/or Expiration Dates to
preserve the fair value of the Warrants to Dealer after taking into account such
dividend.

 

  (g) [Role of Agent. [Insert relevant Dealer agency language]]

 

  (h) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

 

  (A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

  (B) Section 11.2(c) of the Equity Definitions is hereby amended by
(w) replacing the words “a diluting or concentrative” with the words “a
material” in the fifth line thereof, (x) adding the phrase “or Warrants” after
the words “the relevant Shares” in the same sentence, (y) replacing the words
“diluting or concentrative” with the word “material” in the sixth to last line
thereof and (z) deleting the phrase “(provided that no adjustments will be made
to account solely for changes in volatility, expected dividends, stock loan rate
or liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”

 

  (C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with the word
“material”; and adding the phrase “or Warrants” at the end of the sentence.

 

  (D) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (y) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (E) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

15



--------------------------------------------------------------------------------

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction
shall be deemed the sole Affected Transaction (provided that with respect to any
such Additional Termination Event, Dealer may choose to treat part of the
Transaction as the sole Affected Transaction, in which case the remainder of the
Transaction shall continue in full force and effect):

 

  (A) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its wholly owned subsidiaries and its and their
employee benefit plans, files a Schedule TO or any schedule, form or report
under the Exchange Act disclosing that such person or group has become the
direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of the common equity of Company representing more than 50% of the
voting power of such common equity. Notwithstanding the foregoing, any
transaction or transactions set forth in this clause (A) shall not constitute an
Additional Termination Event if (x) at least 90% of the consideration received
or to be received by holders of the Shares, excluding cash payments for
fractional Shares and cash payments made pursuant to dissenters’ appraisal
rights, in connection with such transaction or transactions consists of shares
of common stock, common shares or ordinary shares that are listed or quoted on
any of The New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or any of their respective successors) or will be so
listed or quoted when issued or exchanged in connection with such transaction or
transactions, and (y) as a result of such transaction or transactions, the
Shares will consist of such consideration, excluding cash payments for
fractional Shares and cash payments made pursuant to dissenters’ appraisal
rights.

 

  (B) The consummation of (I) any recapitalization, reclassification or change
of the Shares (other than changes resulting from a subdivision or combination)
as a result of which the Shares would be converted into, or exchanged for,
stock, other securities, other property or assets or (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or assets or (III) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s wholly owned
subsidiaries. Notwithstanding the foregoing, any transaction or transactions set
forth in this clause (B) shall not constitute an Additional Termination Event if
(x) at least 90% of the consideration received or to be received by holders of
the Shares, excluding cash payments for fractional Shares and cash payments made
pursuant to dissenters’ appraisal rights, in connection with such transaction or
transactions consists of shares of common stock, common shares or ordinary
shares that are listed or quoted on any of The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors) or will be so listed or quoted when issued or exchanged
in connection with such transaction or transactions, and (y) as a result of such
transaction or transactions, the Shares will consist of such consideration,
excluding cash payments for fractional Shares and cash payments made pursuant to
dissenters’ appraisal rights.

 

16



--------------------------------------------------------------------------------

  (C) Company’s stockholders approve any plan or proposal for the liquidation or
dissolution of Company.

 

  (D) The Shares cease to be listed or quoted on any of The New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of
their respective successors).

 

  (E) Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines, based on the advice of counsel, that it is illegal to
hedge its exposure with respect to the Transaction in the public market without
registration under the Securities Act or as a result of any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer).

 

  (F) Default by Company or any of its Significant Subsidiaries with respect to
any mortgage, agreement or other instrument under which there may be
outstanding, or by which there may be secured or evidenced, any indebtedness for
money borrowed in excess of USD 25,000,000 (or its foreign currency equivalent)
in the aggregate of Company and/or any such Significant Subsidiary, whether such
indebtedness now exists or shall hereafter be created (i) resulting in such
indebtedness becoming or being declared due and payable or (ii) constituting a
failure to pay the principal or interest of any such indebtedness when due and
payable at its stated maturity, upon required repurchase, upon declaration of
acceleration or otherwise, and in either case such indebtedness shall not have
been discharged or such acceleration shall not have been cured, waived,
rescinded or annulled, as the case may be, within 30 days after the occurrence
of such default. “Significant Subsidiary” means a subsidiary that is a
“significant subsidiary” as defined under Rule 1-02(w) of Regulation S-X under
the Exchange Act.

 

  (G) A final judgment or judgments for the payment of USD 25,000,000 (or its
foreign currency equivalent) or more (excluding any amounts covered by
insurance) in the aggregate rendered against Company and/or any of its
Significant Subsidiaries, which judgment is not discharged or stayed within 60
days after (I) the date on which the right to appeal thereof has expired if no
such appeal has commenced, or (II) the date on which all rights to appeal have
been extinguished.

 

  (i) No Setoff; No Collateral. Notwithstanding any provision of the Agreement
or any other agreement between the parties to the contrary, the obligations of
Company hereunder are not, and shall not be, secured by any collateral. Each
party waives any and all rights it may have to set off obligations arising under
the Agreement and the Transaction against other obligations between the parties,
whether arising under any other agreement, applicable law or otherwise.

 

  (j)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of the Transaction, an amount is payable by
Company to Dealer, (A) pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions or (B) pursuant to Section 6(d)(ii) and Section 6(e) of the
Agreement (any such amount, a “Payment Obligation”), Company shall satisfy the
Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Company gives irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the

 

17



--------------------------------------------------------------------------------

  Share Termination Alternative shall not apply, (b) Company remakes the
representation set forth in Section 8(a)(vii) as of the date of such election
and (c) Dealer agrees, in its sole discretion, to such election, in which case
the provisions of Section 12.7 or Section 12.9 of the Equity Definitions, or the
provisions of Section 6(d)(ii) and Section 6(e) of the Agreement, as the case
may be, shall apply.

 

Share Termination Alternative:    If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 12.7 or Section 12.9 of the Equity Definitions or Section 6(d)(ii)
and Section 6(e) of the Agreement, as applicable, subject to Section 9(k)(i)
below, in satisfaction, subject to Section 9(k)(ii) below, of the relevant
Payment Obligation, in the manner reasonably requested by Dealer free of
payment. Share Termination Delivery Property:    A number of Share Termination
Delivery Units, as calculated by the Calculation Agent, equal to the relevant
Payment Obligation, divided by the Share Termination Unit Price. The Calculation
Agent shall adjust the amount of Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price (without giving effect to any
discount pursuant to Section 9(k)(i)). Share Termination Unit Price:    The
value to Dealer of property contained in one Share Termination Delivery Unit on
the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case of a Private Placement
of Share Termination Delivery Units that are Restricted Shares (as defined
below), as set forth in Section 9(k)(i) below, the Share Termination Unit Price
shall be determined by the discounted price applicable to such Share Termination
Delivery Units. In the case of a Registration Settlement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
Section 9(k)(ii) below, notwithstanding the foregoing, the Share Termination
Unit Price shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation or termination, as applicable.
The Calculation Agent shall notify Company of the Share Termination Unit Price
at the time of notification of such Payment Obligation to Company or, if
applicable, at the time the discounted price applicable to the relevant Share
Termination Units is determined pursuant to Section 9(k)(i).

 

18



--------------------------------------------------------------------------------

Share Termination Delivery Unit:    One Share or, if the Shares have changed
into cash or any other property or the right to receive cash or any other
property as the result of a Nationalization, Insolvency or Merger Event (any
such cash or other property, the “Exchange Property”), a unit consisting of the
type and amount of Exchange Property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency or
Merger Event. If such Nationalization, Insolvency or Merger Event involves a
choice of Exchange Property to be received by holders, such holder shall be
deemed to have elected to receive the maximum possible amount of cash. Failure
to Deliver:    Inapplicable Other applicable provisions:    If Share Termination
Alternative is applicable, the provisions of Sections 9.8, 9.9, 9.11 and 9.12
(as modified above) of the Equity Definitions will be applicable, except that
all references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to the Transaction means that the Share Termination
Alternative is applicable to the Transaction.

 

  (k) Registration/Private Placement Procedures. If in the reasonable
determination of Dealer, based on the advice of counsel, following any delivery
of Shares or Share Termination Delivery Property to Dealer hereunder, such
Shares or Share Termination Delivery Property would be in the hands of Dealer
subject to any applicable restrictions, or any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property, pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being subject to restrictions on resale under the
Securities Act, or as a result of the sale of such Shares or Share Termination
Delivery Property being subject to paragraph (c) of Rule 145 under the
Securities Act) (such Shares or Share Termination Delivery Property, “Restricted
Shares”), then delivery of such Restricted Shares shall be effected pursuant to
either clause (i) or (ii) below at the election of Company, unless Dealer waives
the need for registration/private placement procedures set forth in (i) and
(ii) below. Notwithstanding the foregoing, solely in respect of any Daily Number
of Warrants exercised or deemed exercised on any Expiration Date, if Dealer
notifies Company of the need for registration or private placement procedures
set forth in this Section 9(k), then Company shall elect, prior to the first
applicable Settlement Date for the first applicable Expiration Date, a Private
Placement Settlement or Registration Settlement for all deliveries of Restricted
Shares for all such Expiration Dates which election shall be applicable to all
remaining Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants.
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

 

19



--------------------------------------------------------------------------------

  (i) If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements, all reasonably acceptable to Dealer. In the case
of a Private Placement Settlement, Dealer shall determine the appropriate
discount to the Share Termination Unit Price (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(j) above) or premium to any
Settlement Price (in the case of settlement of Shares pursuant to Section 2
above) applicable to such Restricted Shares in a commercially reasonable manner
and appropriately adjust the number of such Restricted Shares to be delivered to
Dealer hereunder, which discount shall only take into account the illiquidity
resulting from the fact that the Restricted Shares will not be registered for
resale and any commercially reasonable fees and expenses of Dealer (and any
affiliate thereof) in connection with such resale. Notwithstanding anything to
the contrary in the Agreement or this Confirmation, the date of delivery of such
Restricted Shares shall be the Exchange Business Day following notice by Dealer
to Company, of such applicable discount and the number of Restricted Shares to
be delivered pursuant to this clause (i). For the avoidance of doubt, delivery
of Restricted Shares shall be due as set forth in the previous sentence and not
be due on the Share Termination Payment Date (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(j) above) or on the Settlement
Date for such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably acceptable to Dealer. If Dealer, in its
sole reasonable discretion, is not satisfied with such procedures and
documentation Private Placement Settlement shall apply. If Dealer is satisfied
with such procedures and documentation, it shall sell the Restricted Shares
pursuant to such registration statement during a period (the “Resale Period”)
commencing on the Exchange Business Day following delivery of such Restricted
Shares (which, for the avoidance of doubt, shall be (x) the Share Termination
Payment Date in case of settlement in Share Termination Delivery Units pursuant
to Section 9(j) above or (y) the Settlement Date in respect of the final
Expiration Date for all Daily Number of Warrants) and ending on the earliest of
(i) the Exchange Business Day on which Dealer completes the sale of all
Restricted Shares or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales equals or exceeds the Payment Obligation (as defined
above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or Rule
145(d)(2) (or any similar provision then in force) under the Securities Act and
(iii) the date upon which all Restricted Shares may be sold or transferred by a
non-affiliate

 

20



--------------------------------------------------------------------------------

  pursuant to Rule 144 (or any similar provision then in force) or Rule
145(d)(2) (or any similar provision then in force) under the Securities Act. If
the Payment Obligation exceeds the realized net proceeds from such resale,
Company shall transfer to Dealer by the open of the regular trading session on
the Exchange on the Exchange Trading Day immediately following the last day of
the Resale Period the amount of such excess (the “Additional Amount”) in cash or
in a number of Shares (“Make-whole Shares”) in an amount that, based on the
Settlement Price on the last day of the Resale Period (as if such day were the
“Valuation Date” for purposes of computing such Settlement Price), has a dollar
value equal to the Additional Amount. The Resale Period shall continue to enable
the sale of the Make-whole Shares. If Company elects to pay the Additional
Amount in Shares, the requirements and provisions for Registration Settlement
shall apply. This provision shall be applied successively until the Additional
Amount is equal to zero. In no event shall Company deliver a number of
Restricted Shares greater than the Maximum Number of Shares.

 

  (iii) If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer may not exercise any Warrant hereunder or be entitled to take
delivery of any Shares deliverable hereunder, and Automatic Exercise shall not
apply with respect to any Warrant hereunder, to the extent (but only to the
extent) that, after such receipt of any Shares upon the exercise of such Warrant
or otherwise hereunder [and after taking into account any Shares deliverable by
Dealer under the letter agreement dated September [    ], 2014 between Dealer
and Company regarding Base Warrants (the “Base Warrant Confirmation”)], (i) the
Section 16 Percentage would exceed 9.5%, or (ii) the Share Amount would exceed
the Applicable Share Limit. Any purported delivery hereunder shall be void and
have no effect to the extent (but only to the extent) that, after such delivery
[and after taking into account any Shares deliverable by Dealer under the Base
Warrant Confirmation], (i) the Section 16 Percentage would exceed 9.5%, or
(ii) the Share Amount would exceed the Applicable Share Limit. If any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Section 16 Percentage would not exceed 9.5%, and
(ii) the Share Amount would not exceed the Applicable Share Limit.

 

  (m)

Share Deliveries. Company acknowledges and agrees that, to the extent the holder
of this Warrant is not then an affiliate and has not been an affiliate for 90
days (it being understood that Dealer will not be considered an affiliate under
this paragraph solely by reason of its receipt of Shares pursuant to the
Transaction), and otherwise satisfies all holding period and other requirements
of Rule 144 of the Securities Act applicable to it, (i) any Shares or Share
Termination Delivery Property delivered hereunder at any time after 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to
Company), and (ii) any Restricted Shares after the period of 6 months (or 1 year
if, at such time, informational requirements of Rule 144(c) under the Securities
Act are not satisfied with respect to Company) has elapsed from the applicable
Settlement Date or Share Termination Payment Date, in each case, shall be
eligible for resale without restriction under Rule 144 of the Securities Act and
Company agrees to promptly remove, or cause the transfer agent for such Shares,
Share Termination Delivery Property or Restricted Shares, to remove, any legends
referring to any restrictions on resale under the Securities Act from any
certificates representing such Shares, Share Termination Delivery Property or
Restricted Shares upon request by Dealer to Company or such transfer agent,
without any requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Dealer. Company further
agrees that (i) any Shares or Share Termination Delivery Property delivered
hereunder prior to the date that is 6

 

21



--------------------------------------------------------------------------------

  months from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to
Company), and (ii) any Restricted Shares at any time before the period of 6
months (or 1 year if, at such time, informational requirements of Rule 144(c)
under the Securities Act are not satisfied with respect to Company) has elapsed
from the applicable Settlement Date or Share Termination Payment Date, in each
case, may be transferred by and among Dealer and its affiliates and Company
shall effect such transfer without any further action by Dealer, and any
affiliate to which such Shares, Share Termination Delivery Property or
Restricted Shares is transferred may request removal of any legends from any
certificates representing such Shares, Share Termination Delivery Property or
Restricted Shares, as the case may be, pursuant to the immediately preceding
sentence. Notwithstanding anything to the contrary herein, Company agrees that
any delivery of Shares, Share Termination Delivery Property or Restricted Shares
shall be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares, class of
Share Termination Delivery Property or class or Restricted Shares is in
book-entry form at DTC or such successor depositary. Notwithstanding anything to
the contrary herein, to the extent the provisions of Rule 144 of the Securities
Act or any successor rule are amended, or the applicable interpretation thereof
by the Securities and Exchange Commission or any court change after the Trade
Date, the agreements of Company herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Company, to comply with Rule 144
of the Securities Act or any successor rule, as in effect at the time of
delivery of the relevant Shares, Share Termination Delivery Property or
Restricted Shares.

 

  (n) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p) Maximum Share Delivery.

 

  (i) Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than two times the Number of Shares as of the
Trade Date (the “Maximum Number of Shares”) to Dealer in connection with the
Transaction (including, without limitation, any Shares deliverable to Dealer as
a result of any early termination of the Transaction). Company shall not take
any action to decrease the number of authorized but unissued Shares that are not
reserved for other transactions below the Maximum Number of Shares.

 

  (ii)

In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares that are not reserved for other transactions (such deficit, the
“Deficit Shares”), Company shall be continually obligated to deliver, from time
to time, Shares or Restricted Shares, as the case may be, to Dealer until the
full number of Deficit Shares have been delivered pursuant to this
Section 9(p)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other

 

22



--------------------------------------------------------------------------------

  transactions become no longer so reserved or (C) Company additionally
authorizes any unissued Shares that are not reserved for other transactions;
provided that in no event shall Company deliver any Shares or Restricted Shares
to Dealer pursuant to this Section 9(p)(ii) to the extent that such delivery
would cause the aggregate number of Shares and Restricted Shares delivered to
Dealer to exceed the Maximum Number of Shares. Company shall immediately notify
Dealer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (A), (B) or (C) and the corresponding number of Shares
or Restricted Shares, as the case may be, to be delivered) and promptly deliver
such Shares or Restricted Shares, as the case may be, thereafter.

 

  (iii) Notwithstanding anything to the contrary in the Agreement, this
Confirmation or the Equity Definitions, the Maximum Number of Shares shall not
be adjusted on account of any event that (x) constitutes a Potential Adjustment
Event solely on account of Section 11.2(e)(vii) of the Equity Definitions and
(y) is not an event within Company’s control.

 

  (q) Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer reasonably determines, based on the advice of
counsel in the case of the immediately following clause (ii), and in its
commercially reasonable judgment, that such extension is reasonably necessary or
appropriate (i) to preserve Dealer’s hedging or hedge unwind activity hereunder
in light of existing liquidity conditions (but only in the case of a decrease in
liquidity relative to Dealer’s expectations as of the Trade Date) or (ii) to
enable Dealer to effect transactions in Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Issuer or an affiliated purchaser of Issuer, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.

 

  (r) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction other than during any such bankruptcy
proceedings; provided further that nothing herein shall limit or shall be deemed
to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

  (s) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

23



--------------------------------------------------------------------------------

  (u) Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction, (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction, (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices, (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Settlement Prices,
each in a manner that may be adverse to Company and (E) Company does not have,
and shall not attempt to exercise, any influence over how, when, whether or at
what price to effect such transactions, including, without limitation, the price
paid or received per Share pursuant to such transactions, or whether such
transactions are made on any securities exchange or privately.

 

  (v) Early Unwind. In the event the sale of the [“Firm] [“Additional]
Securities” (as defined in the Purchase Agreement) is not consummated with the
Initial Purchasers for any reason, or Company fails to deliver to Dealer
opinions of counsel as required pursuant to Section 9(a), in each case by 5:00
p.m. (New York City time) on the Premium Payment Date, or such later date as
agreed upon by the parties (the Premium Payment Date or such later date the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Company under the Transaction
shall be cancelled and terminated and (ii) each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of the other party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date. Each of Dealer and Company represents
and acknowledges to the other that, upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

  (w) Payment by Dealer. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Dealer owes to Company an amount calculated under
Section 6(e) of the Agreement, or (ii) Dealer owes to Company, pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions, an amount calculated
under Section 12.8 of the Equity Definitions, such amount shall be deemed to be
zero.

 

  (x) Acknowledgements Regarding Accounting. Without limiting the generality of
Section 13.1 of the Equity Definitions, Company acknowledges that neither Dealer
nor any of its affiliates is making any representations or warranties or taking
any position or expressing any view with respect to the treatment of the
Transaction under any accounting standards including ASC Topic 260, Earnings Per
Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480, Distinguishing
Liabilities from Equity and ASC 815-40, Derivatives and Hedging – Contracts in
Entity’s Own Equity (or any successor issue statements).

 

  (y)

Private Placement Representations. Each of Dealer and Company acknowledges that
the offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(a)(2)
thereof. Accordingly, Dealer represents and warrants to Company that (i) it has
the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as

 

24



--------------------------------------------------------------------------------

  that term is defined in Regulation D as promulgated under the Securities Act,
(iii) it is entering into the Transaction for its own account and without a view
to the distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws, and (v) its financial condition is such that it has no
need for liquidity with respect to its investment in the Transaction and no need
to dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

 

  (z) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the effect of an event, the
Calculation Agent shall make such adjustment by reference to the effect of such
event on the Hedging Party, assuming that the Hedging Party maintains a
commercially reasonable hedge position.

 

  (aa) Exclusive Jurisdiction. The word “non-” in Section 13(b)(i)(2) of the
Agreement is hereby deleted.

 

25



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Company with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to Dealer.

 

Yours faithfully, [            ] By:  

 

Name:   Title:  

[[            ]

as Agent

By:  

 

Name:   Title:                                         
                              ]

Accepted and confirmed

as of the Trade Date:

 

ELECTRONICS FOR IMAGING, INC. By:  

 

  Authorized Signatory   Name: